UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1887


JUAN A. PENA-TORRES, a/k/a Juan Pena-Torres, a/k/a Anthony
Torres-Pena, a/k/a Juan Antonio Torres,

                Petitioner,

          v.

DANA JAMES BOENTE, Acting Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 25, 2017               Decided:   January 31, 2017


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,    Terri J.  Scadron,  Assistant
Director, Greg D. Mack, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan A. Pena-Torres, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals    (Board)      dismissing   his        appeal   from    the     immigration

judge’s (IJ) decision denying his motion for a continuance and

his application for deferral of removal under the Convention

Against Torture (CAT).          For the reasons set forth below, we deny

the petition for review.

      Under     8    U.S.C.      §   1252(a)(2)(C)           (2012),          we    lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2012),    to   review    the    final    order     of   removal       of     an   alien

convicted of certain enumerated crimes, including an aggravated

felony.    Pursuant to this provision, we retain jurisdiction “to

review    factual    determinations       that     trigger      the    jurisdiction-

stripping provision, such as whether [Pena-Torres] [i]s an alien

and whether []he has been convicted of an aggravated felony.”

Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                           Once

we   confirm    these    two    factual       determinations,         then,    under    8

U.S.C.     §    1252(a)(2)(C),           (D),      we    can      only        consider

“constitutional claims or questions of law.”                     § 1252(a)(2)(D);

see Turkson v. Holder, 667 F.3d 523, 526-27 (4th Cir. 2012).

      We review the denial of a motion for continuance for abuse

of discretion.       Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.

2007); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998).                               We

                                          2
will uphold the denial of a continuance “unless it was made

without a rational explanation, it inexplicably departed from

established policies, or it rested on an impermissible basis,

e.g.,    invidious       discrimination              against       a    particular        race   or

group.”         Lendo, 493 F.3d    at       441    (internal          quotation    marks

omitted).

        Due   process,        in    the    context         of    an    immigration        hearing,

requires that an alien be given “an opportunity to be heard at a

meaningful time and in a meaningful manner, i.e., [to] receive a

full and fair hearing on [his] claims.”                               Rusu v. INS, 296 F.3d
316,    321-22     (4th       Cir.    2002).           To       establish       a   due   process

violation during removal proceedings, an alien must show: “(1)

that a defect in the proceeding rendered it fundamentally unfair

and (2) that the defect prejudiced the outcome of the case.”

Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008).                                  Focusing on

the    second    prong,       a    reviewing         court      may     find    prejudice    only

“when the rights of an alien have been transgressed in such a

way as is likely to impact the results of the proceedings.”

Rusu, 296 F.3d     at       320-21   (alteration            and    internal      quotation

marks omitted).

        We conclude that Pena-Torres failed to show he was denied

due process when he was denied a continuance.                                       There is no

evidence that, if he were given more time, the results of the

proceedings would have been impacted.                              We also conclude that

                                                 3
Pena-Torres    has    not    shown      that   he    was    denied      due   process

regarding     the    findings     that    he    was    unable      to     rebut   the

presumption    that    his   drug    conviction       was   for   a     particularly

serious crime or that he was ineligible for deferral of removal

under the CAT.

     Accordingly, because we find no merit to Pena-Torres’ due

process claims, we deny the petition for review.                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the    materials    before      this    court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                          4